                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL ACTION NO. 3:19-00066

BRASHAN BEVERLY


                         MEMORANDUM OPINION AND ORDER

       Pending is Defendant Brashan Beverly’s Motion to Suppress Evidence Seized on

December 23, 2018. ECF No. 25. The Government filed a response opposing the motion. ECF No.

26. Defendant did not file a reply. The Court heard oral argument on August 23, 2019. One witness,

arresting officer Captain D.K. Richardson III, testified. Finding no Fourth Amendment violation,

the Court DENIES Defendant’s motion.

                                      I. BACKGROUND

       On December 23, 2018, Capt. Richardson of the Nitro Police Department responded to a

possible overdose at Tudor’s Biscuit World in Nitro, Putnam County, West Virginia. Capt.

Richardson and the other officer present encountered a woman on the restaurant’s steps exhibiting

signs of an overdose. Before Capt. Richardson arrived, restaurant employees informed the police

that two people previously accompanied the woman inside the restaurant but left the restaurant

once employees called the police. Those two individuals were now sitting in a vehicle in the

parking lot.

       To gather information about the incident, Capt. Richardson approached the vehicle on foot

and observed an uncapped hypodermic needle lying on the vehicle’s back seat. Capt. Richardson

began speaking with Defendant, who was sitting in the driver’s seat, and Defendant informed Capt.
Richardson that the overdosing woman was Defendant’s girlfriend. Defendant then identified

himself by name, and Capt. Richardson recognized his name from a shooting approximately ten

years prior in St. Albans, West Virginia. Capt. Richardson asked Defendant if he had ever been

arrested, and Defendant stated he previously was arrested in connection with a shooting. As the

conversation continued, Capt. Richardson observed Defendant breathing heavily with his carotid

artery visibly pulsating on his neck, indicating Defendant was nervous. Capt. Richardson then

asked Defendant if he had any weapons. After a distinct pause, Defendant responded no.

       Capt. Richardson then asked Defendant to get out of the vehicle, and he frisked Defendant

for weapons. While frisking him, Capt. Richardson touched a hard, round object near Defendant’s

crotch for a quarter of a second. Defendant stepped away to interrupt the frisk. Capt. Richardson

reinitiated the frisk, touched the hard object again for approximately two seconds, and determined

the object was heroin or crack cocaine. Capt. Richardson then placed Defendant in hand restraints

and removed the object from Defendant’s underwear. The object was a brown rock-like substance

resembling heroin in a plastic bag. After discovering the substance, Capt. Richardson searched

Defendant’s vehicle and found digital scales, plastic sandwich bags, and a firearm stuffed between

the driver’s seat and center console. After searching the vehicle, Capt. Richardson field tested the

substance found on Defendant, and the substance tested positive for heroin.

                                        II. DISCUSSION

       a. Capt. Richardson’s and Defendant’s Initial Encounter Does Not Implicate the
          Fourth Amendment.

       The Fourth Amendment is not implicated in a police-citizen encounter where police

officers approach someone in public to speak with or ask questions of him or her. Florida v.

Bostick, 501 U.S. 429, 439–40 (1991). Only when an individual is no longer free to leave is the




                                                -2-
individual seized and the Fourth Amendment implicated. Michigan v. Chesternut, 486 U.S. 567,

573 (1988).

       Here, Capt. Richardson acted within the lawful bounds of a police-citizen encounter when

he first approached Defendant’s vehicle. Restaurant employees informed the police that Defendant

previously was inside the restaurant with the overdosing woman, indicating to Capt. Richardson

that Defendant had relevant information. Defendant’s explanation that the woman was his

girlfriend gave Capt. Richardson more reason to continue asking Defendant questions to learn the

circumstances of the woman’s overdose. At this point, Capt. Richardson had not restrained

Defendant’s ability to leave the encounter, rendering the Fourth Amendment inapplicable.

       b. Capt. Richardson Developed Reasonable Suspicion to Frisk Defendant for
          Weapons.

       A police officer may frisk a suspect for weapons without a warrant if the officer has an

articulable, reasonable suspicion that the suspect is armed and dangerous. U.S. v. Hensley, 469

U.S. 221, 226–28 (1985). The Court determines reasonable suspicion objectively based on the

totality of circumstances, including information known to the officer and reasonable inferences the

officer can draw at the time of the stop. U.S. v. Arvizu, 534 U.S. 266, 273 (2002). Unusually

nervous behavior, such as shaking hands, heavy breathing, and inconsistent answers, are

supportive of finding reasonable suspicion. U.S. v. Mayo, 361 F.3d 802, 806 (4th Cir. 2004).

       The Court finds Capt. Richardson had reasonable suspicion at the time he frisked

Defendant for weapons. First, Defendant went to his vehicle instead of staying with and assisting

his overdosing girlfriend, suggesting to Capt. Richardson an intentional evasion of the police to

conceal criminal activity. Second, Capt. Richardson observed an uncapped hypodermic needle in

the vehicle, for which possession without a valid prescription is an arrestable offense in Nitro.

Third, Defendant appeared unusually nervous in response to Capt. Richardson’s questioning


                                                -3-
because of his heavy breathing and visible pulse. And fourth, Capt. Richardson recalled, and

Defendant admitted, that he previously was arrested in connection with a shooting.

       At the hearing, Defendant’s counsel prodded which of these facts specifically formed the

basis for Capt. Richardson’s decision to frisk Defendant for weapons. However, Capt.

Richardson’s subjective evaluation of these facts is irrelevant under the objective reasonable

suspicion standard. Capt. Richardson knew all four of these facts at the time of the frisk, and the

combination of these facts supports an objectively reasonable belief that Defendant was armed and

dangerous.

       c. The Plain Feel Doctrine Permitted Capt. Richardson’s Seizure of Defendant’s
          Heroin.

       Under the “plain feel” doctrine, police officers may seize contraband discovered during a

frisk for weapons if its “contour or mass makes its identity [as contraband] immediately apparent.”

Minnesota v. Dickerson, 508 U.S. 366, 375 (1993). In the factually similar case U.S. v. Raymond,

the Fourth Circuit held an officer who immediately realized an object in the defendant’s wasteband

was crack cocaine did not violate the Fourth Amendment by seizing it. U.S. v. Raymond, 52 F.3d

309, 312–13 (1998).

        The plain feel doctrine applies here because the heroin was immediately apparent to Capt.

Richardson. The “immediately apparent” requirement prevents officers from intrusively

manipulating an object for a lengthy period of time to discern its identity. In contrast, the heroin

became apparent to Capt. Richardson after only one touch lasting a quarter of a second and a

second touch lasting two seconds, and Capt. Richardson only touched the object a second time

because Defendant pulled away during the first touch. Capt. Richardson based his determination

on his extensive law enforcement experience, including approximately four and a half years

working undercover with the Metropolitan Drug Enforcement Network Team. This experience


                                                -4-
allowed Capt. Richardson to make an immediate determination of the object’s identity based on

its size, shape, density, and location on Defendant’s body.

       d. Capt. Richardson’s Search of Defendant’s Automobile Was Lawful Under the
          Fourth Amendment’s Automobile Exception.

       Under the “automobile exception,” police may search a vehicle without a warrant if the

vehicle is “readily mobile” and probable cause exists to believe the vehicle contains contraband or

evidence of a crime. Maryland v. Dyson, 527 U.S. 465, 466 (1999). Probable cause is an objective

standard and requires “a fair probability that contraband or evidence of a crime will be found in a

particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). So long as probable cause exists and

the vehicle is readily mobile, separate exigent circumstances are not required for a warrantless

search. Dyson, 527 U.S. at 466.

       Here, probable cause existed for Capt. Richardson to search Defendant’s vehicle. At the

time of the search, Capt. Richardson already had discovered Defendant’s girlfriend overdosing

from drugs, an uncapped hypodermic needle on the back seat of the vehicle, and what appeared to

be heroin hidden in Defendant’s underwear. A fair probability existed that a search of the vehicle

would uncover further evidence of illegal drug possession. And because the vehicle was readily

mobile, sitting in a parking lot with Defendant behind the wheel, the warrantless search required

no additional exigent circumstances.

                                       III. CONCLUSION

       Accordingly, the Court finds no Fourth Amendment violation and DENIES Defendant’s

Motion to Suppress Evidence Seized on December 23, 2018. ECF No. 35.




                                                -5-
       The Court DIRECTS the Clerk to send a copy of this Order to counsel and Defendant, the

United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                          ENTER:         August 29, 2019




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                             -6-
